Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  LYLE D. WEEKS, M.D.,

                             Relator.

 §
 
§
 
§
 
§
 
§
 
 § 


              No. 08-06-00061-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
           This is an original proceeding in mandamus.  Relator, Lyle D. Weeks, M.D., seeks a
writ of mandamus requiring the Honorable Linda Chew, Judge of the 327th District Court
of El Paso County, to vacate or set aside an order permitting a pre-suit deposition of Relator. 
We granted Relator’s motion for emergency relief and stayed the trial court’s order.  Because
the Plaintiff/Real Party in Interest has since filed a medical malpractice suit against Relator,
the Real Party in Interest is precluded by statute from taking Relator’s deposition until after
she has served the expert report and curriculum vitae required by Section 74.351(a).  See
Tex. Civ. Prac. & Rem. Code Ann. § 74.351(a), (s) (Vernon Supp. 2005).  Accordingly,
Relator’s petition for mandamus relief has become moot and it is therefore denied.
                                                                  RICHARD BARAJAS, Chief Justice
April 27, 2006

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating